     Case 3:21-cv-01416-E-BN Document 8 Filed 09/01/21       Page 1 of 1 PageID 24



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JOHNNY L. OLIVER, III,                     §
                                           §
              Plaintiff,                   §
                                           §
V.                                         §          No. 3:21-cv-1416-E-BN
                                           §
TERELL POLICE,                             §
                                           §
              Defendant.                   §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

        The Court therefore dismisses Plaintiff’s complaint without prejudice to his

filing an amended complaint within 21 days of entry of this order. Failure to do so

will result in dismissal of this case with prejudice without further notice.

        SO ORDERED this 1st day of September, 2021.




                                        _________________________________________
                                        ADA BROWN
                                        UNITED STATES DISTRICT JUDGE
